DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 08/30/2022 has been entered and considered. Upon entering claims 1, 2, 5, 8, 11, 14 have been amended.
Response to Arguments
Applicant’s arguments filed 08/10/2022, with respect to claims 2-10 have been fully considered and are persuasive.  The 103 rejection of claims 2-10 has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nesemann et al. (US 2019/0013420).
Regarding claim 1, Nesemann discloses a photovoltaic system [Figs. 1-4] comprising: an adapter circuit [1], a first photovoltaic string [21], a second photovoltaic string [22], and a controller, wherein: the controller comprises an inverter [par 0015, 0047] or a combiner box [switches 11, 12 @ Fig. 1]; the first photovoltaic string and the second photovoltaic string are configured to provide electric energy for the controller [see Fig. 2, par 0033]; and the adapter circuit is configured to be connected to the first photovoltaic string in series [when switch 11 closed and switch 12 open], and further configured to connect the second photovoltaic string to the first photovoltaic string in series when a voltage of the first photovoltaic string is lower than a preset threshold [par 0018, 0043, Fig. 3 (Step 37 [Wingdings font/0xE0] S38 (Us<ULL) (+)[Wingdings font/0xE0]Step 30].
wherein the adapter circuit comprise a control circuit [10, Fig. 1], a first switch [11], and a first element [12], a non-movable end of the first switch [11] is connected to a first end of the first element or an input end of the second photovoltaic string [22], a movable end of the first switch is connected to the control circuit [10 @ Figs. 1, 2], the first switch is configured to be opened or closed under control of the control circuit [10, par 0034], and connect the second photovoltaic string to the first photovoltaic string in series in a closed state, and when the controller is not powered on, the first switch is in an open-circuit state by default [par 0038-0039, Fig. 3].
Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein a first end of a first element is connected to an output end of the first photovoltaic string, a second end of the first element is connected to an input end of the controller, and the first element is configured to connect the first photovoltaic string to the controller when the controller is not powered on, and further configured to disable a path between the first photovoltaic string and the controller when the voltage is greater than the preset threshold; a first input end of the converter circuit is connected to an input end of the second photovoltaic string, a second input end of the converter circuit is connected to an output end of the second photovoltaic string, a first output end of the converter circuit is connected to the first end of the first element, a second output end of the converter circuit is connected to the second end of the first element, the converter circuit is further connected to a control circuit, and the converter circuit is configured to connect the second photovoltaic string to the first photovoltaic string under control of the control circuit; and when the controller is not powered on, an output voltage value between the first output end and the second output end of the converter circuit is 0 or a value less than another threshold; and the control circuit is configured to: when the voltage of the first photovoltaic string is lower than the preset threshold, control the converter circuit to connect the second photovoltaic string to the first photovoltaic string” and in combination with other limitations.
Claims 12-13 depend from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2, 8, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836